Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1-16 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/2021.
Applicant's election with traverse of claims 19 and 20 in the reply filed on 4/26/2021 is acknowledged.  The traversal is on the ground(s) that claims 19 and 20 were separate species.  This is found persuasive because claim 20 further narrows claim 19.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both Interior and Cooking Chamber. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both Cooking Container and Container. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate both Air Movement Device and Fan. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both one or more handles and Handle. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “72” has been used to designate both heater/fan cover and cover. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “49” has been used to designate both flexible resilient gasket and gasket. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both extending protrusion and mode selector. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate both positional be temperature probe and temperature probe and probe. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both surface and mounting surface. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “45” has been used to designate both lid liner and inner lid liner. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “86” has been used to designate both female connector and second connector. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26" and "98" have both been used to designate housing.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein said connector is located remotely from said cooking volume” is unclear because for the connector to be remote it would follow that, per the Merriam-Webster dictionary being far removed in space, time, or relation, the connector would be separate in space from the cooking chamber. It would not make sense to have the connector separate in space from the cooking chamber since claims 16 through 18 place the temperature measurement system which includes the connector to be installed within the cooking system as per claim 18).

Claims 16 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims are contradictory because claim 16 has the internals of the connector sealed whereas claim 22 has them open to the pressure of the chamber. It is also unclear which connector is being referred to in claim 22, the connector on the temperature probe or the connector that passes through the lid of the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 17, 18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Hoffman US2010/0310733 (hereinafter “Hoffman”) and further in view of RHS Hermetic Seals PN  CCBNCFS12-MS610V0 (hereinafter “RHS”).
Regarding claim 16, Hoffman teaches a temperature measurement system for measuring food temperature (food temperature sensor 46) and further discloses, the system comprising: a temperature probe (food temperature sensor 46) including a probe end insertable into the food and a data transmission end (par. 66). Hoffman discloses the claimed invention except for a connector including a data receiving orifice, said data transmission end of said temperature probe being insertable into said data receiving orifice, wherein an interior of said connector is sealed from an environment surrounding said connector; wherein when said data transmission end of said probe is inserted into said data receiving orifice a pressure tight seal is formed in said data receiving orifice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a means to make a 
Regarding claim 17, Hoffman and RHS teach The temperature measurement system of claim 16 as discussed above and RHS further discloses wherein said connector is an encapsulated socket (see figure below, RHS connector is potted within the housing with a material such as silicon or epoxy).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein said connector is an encapsulated socket, as suggested and taught by RHS, for the purpose of providing a means to advantageously hermetically seal a connection device where both sides of the device are in different pressures and/or environments.

    PNG
    media_image1.png
    249
    318
    media_image1.png
    Greyscale

Regarding claim 18, Hoffman and RHS teach The temperature measurement system of claim 17 as discussed above and Hoffman further discloses wherein the temperature measurement system (food temperature monitor 45) is installed within a cooking system (par. 66, food temperature monitor preferably includes a food temperature sensor 46 positioned within the enclosure 12 and which may be a conventional temperature probe designed to be inserted into the food product), the cooking system including: a housing (par. 53, five sided, walled oven enclosure 12) defining a hollow chamber (opening 14) configured to receive food (par. 52, The present invention is directed toward an improved cooking apparatus and associated method or process for cooking food stuffs); a lid (door 16) movable relative to said housing between an open position and a closed position (par. 79 teaches the door movable into an open and closed position) to define a cooking volume (opening 14) between said hollow chamber (opening 14) and said lid; and at least one heating element (heating system 30) associated with at least one of said housing and said lid (heating system 30; par. 60 discloses the heating system mounted within the enclosure 12).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the temperature measurement system is installed within a cooking system, the cooking system including: a housing defining a hollow chamber configured to receive food; a lid movable relative to said housing between an open position and a closed position to define a cooking volume between said hollow chamber and said lid; and at least one heating element associated with at least one of said housing and said lid, as suggested and taught by Hoffman, for the purpose of providing a pressurized oven system (Hoffman par. 32).
Regarding claim 24, Hoffman and RHS teach The temperature measurement system of claim 18 as discussed above and Hoffman further discloses wherein said temperature probe is operable during a pressure cooking mode of the cooking system (par. 66, The food temperature monitor may be a conventional analog thermometer designed to operate within the anticipated temperature ranges and pressures).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein said temperature probe is operable during a pressure cooking mode of the cooking system, as suggested and taught by Hoffman, for the purpose of providing a means to advantageously measure the temperature of food cooking inside a pressurized oven.
Regarding claim 25, Hoffman and RHS teach The temperature measurement system of claim 24 as discussed above and Hoffman further discloses wherein in said pressure cooking mode, a pressure of said cooking volume is at least 40 kPa (par. 87, Hoffman teaches 16-17.5 psi which is 110.316 to 120.6583 kPa).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein in said pressure cooking mode, a pressure of said cooking volume is at least 40 kPa, as suggested and taught by Hoffman, for the purpose of providing a means to advantageously cook a 16 pound turkey cooked completely in 50 minutes…compares with a conventional oven which takes approximately 31/2 A hours to cook the same size turkey (Hoffman par. 87).

Claim 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Hoffman US2010/0310733 (hereinafter “Hoffman”) and in view of RHS Hermetic Seals PN  CCBNCFS12-MS610V0 (hereinafter “RHS”) and in view of Denker US2018/0324908A1 (hereinafter “Denker”).
Regarding claim 19, see 112 above, Hoffman and RHS teach the temperature measurement system of claim 18 as discussed above.  Hoffman and RHS do not teach wherein said connector is located remotely from said cooking volume. Along the same field of endeavor of a cooking appliance (Denker abstract), Denker teaches wherein said connector (tray attachment mechanism 1130; mating connector 1400) is located remotely from said cooking volume (par. 138, removably attachable to a tray of a cooking appliance; par. 141; par. 142).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman and RHS references, to include wherein said connector is located remotely from said cooking volume, as suggested and taught by Denker, for the purpose of providing an advantageous apparatus that can be removably attachable to a tray of a cooking appliance (Denker par. 138). 
Regarding claim 20, Hoffman, RHS and Denker teach the temperature measurement system of claim 19 as discussed above.  Hoffman, RHS and Denker disclose the claimed invention except for the rearrangement of wherein said connector is mounted within an interior of said lid. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the placement of a connection means around any of the interior walls of a cooking apparatus, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the placement of a connector for the 
Regarding claim 22, Hoffman, RHS and Denker teach the temperature measurement system of claim 18 as discussed above. Hoffman, RHS and Denker disclose the claimed invention except for wherein a pressure within said interior of said connector is equal to a pressure of said cooking volume when said data transmission end of said temperature probe is inserted within said data receiving orifice. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a connector where the internal pressure is equal to the internal pressure of a pressurized volume, because the connector is placed within a pressurized volume. The seal according to claim 16 is accomplished at the connector. It is possible that some internal space of the RHS connector is exposed to pressure. The application of a connector within a pressurized volume will inherently expose it to pressure.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Hoffman US2010/0310733 (hereinafter “Hoffman”) in view of RHS Hermetic Seals PN  CCBNCFS12-MS610V0 (hereinafter “RHS”) in view of Brown US2016/0036161A1 (hereinafter “Brown”)
Regarding claim 23, Hoffman and RHS teach the temperature measurement system of claim 18 as discussed above.  Hoffman and RHS do not teach wherein said data transmission end is insertable into said data receiving orifice to seal said interior of said socket from said cooking volume. Along the same field of endeavor of A waterproof swivel electrical cable connector (Brown abstract), Brown solves the problem where a seal is formed when two connectors are brought together in an insertion manner. Brown teaches wherein said data transmission end (stereo jack receptacle 380) is insertable into said data receiving orifice (second housing 320) to seal said interior of said socket (par. 58) from said cooking volume (water disclosed in brown is analogous to sealing to an external environment which is the idea in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman and RHS references, to include wherein said data transmission end is insertable into said data receiving orifice to seal said interior of said socket from said cooking volume, as suggested and taught by Brown, for the purpose of providing a device that advantageously provides a watertight (environment tight) seal between the first housing and the second housing as the first housing and first electrical connector are rotated relative to the second housing and second electrical connector (Brown Abstract).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Hoffman US2010/0310733 (hereinafter “Hoffman”) in view of RHS Hermetic Seals PN  CCBNCFS12-MS610V0 (hereinafter “RHS”) in view of Bruin-Slot US2017/0089590A1 (hereinafter “Bruin-Slot”)
Regarding claim 26, Hoffman and RHS teach the temperature measurement system of claim 18 as discussed above.  Hoffman and RHS do not teach wherein said temperature probe is operable during an air fry mode of the cooking system. Along the same field of endeavor / wherein said temperature probe (temperature sensor 550, in the form of a meat probe, par. 102) is operable during an air fry mode of the cooking system (par. 52 teaches a separate powered accessory tray 14 can be used in conjunction with various functions of rotisserie insert 148 where the oven cavity connector 12 powers a rotating motor assembly 158, and par. 102 discloses the rotisserie powered accessory tray 14 can include an integrated temperature sensor 550 as well as 102 discloses here wired, the wiring can include a rotational adapter that can allow the temperature sensor 550 to rotate with the disk member 540 while preventing damage to the wires from rotation and twisting during use of the spit 160. In summary, Bruin-Slot discloses a temperature probe that is operable during rotisserie air-frying mode).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman and RHS reference, such that wherein said temperature probe is operable during an air fry mode of the cooking system, as suggested and taught by Bruin-Slot, for the purpose of providing a means to advantageously communicate the internal temperature of the food item 276 being cooked to the user (Bruin-Slot par. 103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steve Hoffman US2010/0310733, RHS Hermetic Seals PN  CCBNCFS12-MS610V0, Bruin-Slot US2017/0089590A1, Brown US2016/0036161A1, and Denker US2018/0324908A1 .


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM MICHAEL ECKARDT/               Examiner, Art Unit 3761

/DANA ROSS/             Supervisory Patent Examiner, Art Unit 3761